
	
		II
		112th CONGRESS
		1st Session
		S. 1968
		IN THE SENATE OF THE UNITED STATES
		
			December 8, 2011
			Mr. Warner (for himself
			 and Mr. Kirk) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To require the Secretary of Transportation to establish a
		  pilot program to increase accountability with respect to outcomes of
		  transportation investments, and for other purposes.
	
	
		1.Moving toward transportation
			 accountabilityChapter 53 of
			 title 49, United States Code, is amended by adding at the end the
			 following:
			
				5341.Transportation
				accountability
					(a)DefinitionsIn
				this section:
						(1)Metropolitan
				planning organizationThe term metropolitan planning
				organization means an organization designated as a metropolitan planning
				organization under section 5303(d) of this title or section 134(d) of title
				23.
						(2)Pilot
				programThe term pilot program means the pilot
				program established under this section.
						(3)Program
				participantThe term program participant means a
				State or metropolitan planning organization selected by the Secretary to
				participate in the pilot program.
						(4)National
				transportation goalsThe term national transportation
				goals includes—
							(A)improving the
				connection of individuals and goods throughout the United States;
							(B)providing
				improved and efficient access to jobs and services throughout metropolitan
				areas;
							(C)promoting
				economic growth and enhanced commercial productivity;
							(D)integrating
				energy security and environmental protection objectives with transportation
				policy; and
							(E)improving safety
				by reducing fatalities and injuries.
							(5)Transportation
				investmentThe term transportation investment means
				Federal funding for a project included in a transportation program.
						(6)Transportation
				programThe term transportation program means a plan
				or strategy prepared by a metropolitan planning organization or a State for
				transportation systems and facilities in the metropolitan planning area or the
				State, including a transportation plan, transportation improvement program,
				statewide transportation plan, or statewide transportation improvement program
				developed under section 5303 or 5304 of this title or section 134 or 135 of
				title 23.
						(b)Establishment
				of pilot program
						(1)In
				generalThe Secretary shall establish a pilot program under which
				the Secretary shall conduct case studies of States and metropolitan planning
				organizations that are designed to—
							(A)provide more
				detailed, in-depth analysis and data collection with respect to transportation
				programs; and
							(B)apply rigorous
				methods of measuring and addressing the effectiveness of program participants
				in achieving national transportation goals.
							(2)Preliminary
				requirements
							(A)SolicitationThe
				Secretary shall solicit applications to participate in the pilot program from
				States and metropolitan planning organizations.
							(B)NotificationA
				State or metropolitan planning organization that desires to participate in the
				pilot program shall notify the Secretary of such desire before a date
				determined by the Secretary.
							(C)Selection
								(i)Number of
				program participantsThe Secretary shall select to participate in
				the pilot program—
									(I)not fewer than 3,
				and not more than 5, States; and
									(II)not fewer than
				3, and not more than 5, metropolitan planning organizations.
									(ii)TimingThe
				Secretary shall select program participants not later than 3 months after the
				date of enactment of this section.
								(iii)Diversity of
				program participantsThe Secretary shall, to the extent
				practicable, select program participants that represent a broad range of
				geographic and demographic areas (including rural and urban areas) and types of
				transportation programs.
								(c)Case
				studies
						(1)Baseline
				reportNot later than 6 months after the date of enactment of
				this section, each program participant shall submit to the Secretary a baseline
				report that—
							(A)describes the
				reporting and data collection processes of the program participant for
				transportation investments that are in effect on the date of the report;
							(B)assesses how
				effective the program participant is in achieving national transportation
				goals;
							(C)describes
				potential improvements to the methods and metrics used to measure the
				effectiveness of the program participant in achieving national transportation
				goals and the hindrances to implementing such improvements; and
							(D)includes an
				assessment of whether, and specific reasons why, the preparation and submission
				of the baseline report may be limited, incomplete, or unduly burdensome,
				including any recommendations for facilitating the preparation and submission
				of similar reports in the future.
							(2)EvaluationEach
				program participant shall work cooperatively with the Secretary to evaluate the
				methods and metrics used to measure the effectiveness of the program
				participant in achieving national transportation goals, including by—
							(A)considering the
				degree to which such methods and metrics take into account—
								(i)the factors that
				influence the effectiveness of the program participant in achieving national
				transportation goals;
								(ii)all modes of
				transportation; and
								(iii)the
				transportation program as a whole, rather than individual projects within the
				transportation program; and
								(B)identifying steps
				that could be used to implement the potential improvements identified under
				paragraph (1)(C).
							(3)Final
				reportNot later than 18 months after the date of enactment of
				this section, each program participant shall submit to the Secretary a
				comprehensive final report that—
							(A)contains an
				updated assessment of the effectiveness of the program participant in achieving
				national transportation goals; and
							(B)describes the
				ways in which the performance of the program participant in collecting and
				reporting data and carrying out the transportation program of the program
				participant has improved or otherwise changed since the date of submission of
				the baseline report under subparagraph (A).
							(4)Training,
				technical support, guidance
							(A)In
				generalThe Secretary, in consultation with the Deputy Director
				for Management of the Office of Management and Budget, shall—
								(i)provide training,
				technical support, and methodological guidance to program participants
				in—
									(I)improving data
				collection processes; and
									(II)preparing the
				reports, and making the evaluation required under this subsection;
									(ii)facilitate
				coordination, collaboration, and information sharing between program
				participants; and
								(iii)provide
				direction with respect to the nature of reports submitted by program
				participants, including collaborating with program participants to prepare the
				final report required under paragraph (3).
								(B)Financial
				assistanceThe Secretary may provide financial assistance to a
				program participant, as the Secretary determines is necessary to assist the
				program participant in carrying out the activities required under this
				subsection.
							(5)Coordination
				between states and metropolitan planning organizationsTo the
				extent practicable, a program participant shall coordinate the activities
				required under this subsection—
							(A)with the
				department of transportation (or equivalent agency) of the State, if the
				program participant is a metropolitan planning organization; or
							(B)with the
				metropolitan planning organizations in the State, if the program participant is
				a State.
							(d)Federal plan
				for measuring the effectiveness of transportation programs in achieving
				national transportation goals
						(1)In
				generalNot later than 21 months after the date of enactment of
				this Act, and after an analysis of the case studies under subsection (c), the
				Secretary shall develop and implement a plan for the Department of
				Transportation to use outcome-oriented performance measures to evaluate the
				effectiveness of transportation programs in achieving national transportation
				goals.
						(2)Contents of
				planThe plan developed under paragraph (1) shall include—
							(A)an efficient
				method for reporting the effectiveness of transportation programs in achieving
				national transportation goals that is based on requirements applicable to
				States and metropolitan planning organizations under sections 5303 and 5304 of
				this title and sections 134 and 135 of title 23;
							(B)effective
				measures of the outcome or performance of transportation programs—
								(i)across all modes
				of transportation; and
								(ii)with respect to
				the transportation program as a whole, rather than individual projects within
				the transportation program; and
								(C)a strategy to
				ensure that the Secretary continuously refines and standardizes data elements,
				models, and other estimating methods to steadily improve public and political
				confidence in the use of the outcome-oriented performance measures established
				under paragraph (1) as a basis for making transportation investments.
							(3)Availability of
				planThe Secretary shall make the plan developed under paragraph
				(1) available to the public on the website of the Department of
				Transportation.
						(e)Comprehensive
				report to CongressNot later than 21 months after the date of
				enactment of this section, the Secretary shall submit to Congress a
				comprehensive report on the pilot program that includes—
						(1)a summary of the
				results of the case studies under subsection (c);
						(2)the plan
				developed under subsection (d);
						(3)a summary of
				lessons learned with respect to challenges encountered by each program
				participant; and
						(4)recommendations,
				if any, for legislation to improve—
							(A)the guidance
				provided to States and metropolitan planning organizations for generating and
				collecting sound, outcome-based data; and
							(B)data-based
				performance measurement, analysis, and accountability for transportation
				programs.
							(f)Authorization
				of appropriationsThere is authorized to be appropriated from the
				Highway Trust Fund to carry out this section, $15,000,000 for the 2-year period
				beginning on the date of enactment of this
				section.
					.
		2.Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted for
			 printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
		
